Citation Nr: 0945390	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

In a November 2009 written statement, the Veteran withdrew 
his appeal with respect to the issues set forth above.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues set forth above are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

A November 2009 written statement from the Veteran clearly 
indicates his desire to withdraw his appeal with respect to 
the issues set forth above.  As there remain no allegations 
of errors of fact or law for appellate consideration, the 
Board does not have jurisdiction to review the issues on 
appeal.
ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


